Citation Nr: 1450052	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 2010, for the grant of service connection for anxiety disorder with dysthymic disorder.

2.  Entitlement to an effective date earlier than May 7, 2010, for the grant of service connection for total abdominal hysterectomy with bilateral oophorectomy.

3.  Entitlement to an effective date earlier than May 7, 2010, for the grant of service connection for compression fracture, L1.

4.  Whether new and material evidence has been received to reopen a claim for service connection for heart disability.

5.  Entitlement to service connection for heart disability, to include as secondary to service-connected anxiety disorder with dysthymic disorder.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for convulsions.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to right ankle replacement, status post dislocation/fracture.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a videoconference hearing, but her attorney indicated in April 2013 that she no longer desired such a hearing.

The issues of entitlement to service connection for heart disability, headaches, convulsions, and entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for posttraumatic stress disorder (PTSD). The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  The claim upon which the grant of service connection for anxiety disorder was based was filed on April 9, 2010, and no document that can be construed as a claim for entitlement to service connection for this disability was received between the prior final denial and this date, or at any time prior thereto.

3.  In a May 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for endometriosis, status post hysterectomy (also claimed as removal of uterus).  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  The claim upon which the grant of service connection for total abdominal hysterectomy with bilateral salpingo-oophorectomy was based was filed on May 7, 2010, and no document that can be construed as a claim for entitlement to service connection for this disability was received between the prior final denial and this date.

5.  The claim upon which the grant of service connection for compression fracture, L1 was based was filed on May 7, 2010 and no document that can be construed as a claim for entitlement to service connection for this disability was received prior to this date.

6.  In a May 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for heart disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

7.  Evidence received since the May 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for heart disability and raises a reasonable possibility of substantiating the claim.

8.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than April 9, 2010, for the grant of entitlement to service connection for anxiety disorder with dysthymic disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.157, 3.400 (2014).

2.  The criteria for entitlement to an effective date earlier than May 7, 2010, for the grant of service connection for total abdominal hysterectomy with bilateral oophorectomy, have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.157, 3.400.

3.  The criteria for entitlement to an effective date earlier than May 7, 2010, for the grant of entitlement to service connection for compression fracture, L1, have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.157, 3.400.

4.  The May 2007 decision that denied the claim for entitlement to service connection for heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

5.  Evidence received since the May 2007 decision is new and material and the claim for entitlement to service connection for heart disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  High cholesterol is not itself a disability for which compensation may be granted pursuant to VA law and regulations in the circumstances of this case. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014); Supplementary Information to Final Rule, Schedule for Rating Disabilities, Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the application to reopen, further discussion of the VCAA is unnecessary with regard to that claim.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have otherwise been met.  There is no issue as to providing an appropriate application form or completeness of the application.  With regard to the earlier effective date claims, these claims arise from the Veteran's disagreement with the effective dates assigned in connection with the grant of service connection for the psychiatric, gynecological, and lumbar spine disorders listed on the title page.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the appropriate effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

As to the remaining claim being denied, VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were most recently readjudicated in February 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO determined that the Veteran's service treatment records (STRs) were unavailable, and made a formal finding of this unavailability, detailing the steps it had taken to obtain them, including negative response from the service department.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The RO sent such a letter to the Veteran on April 2007 and thus complied with its duty to assist in this regard.  There is no evidence that additional records have yet to be requested, or, for the reasons indicated below,  that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Earlier Effective Dates

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  See also 38 C.F.R. § 3.400(b)(2)(ii) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation. 38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for psychiatric, gynecological, or lumbar spine disability was filed within a year of the Veteran's February 1980 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.

In July 2013, the RO granted entitlement to service connection for anxiety disorder with dysthymic disorder (claimed as PTSD), total abdominal hysterectomy with bilateral salpingo-oophorectomy, and compression fracture, L1.  The grant of service connection for anxiety disorder was effective April 9, 2010 and the other service connection grants were effective May 7, 2010.  The effective dates assigned were the dates of the claims that were received.  The Veteran timely challenged the assigned effective dates, and they are thus properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).    

As to the effective date assigned in connection with anxiety disorder, the Court has held that, in determining whether a service connection claim subsequent to a denial should be treated as an application to reopen or a new claim, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  A claim for entitlement to service connection for PTSD was denied in May 2007 and an application to reopen this claim was denied in July 2008 because new and material evidence had not been received.  Although notified of this denial in August 2008, the Veteran neither appealed nor submitted new and material evidence within the one year appeal period, and the denial therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  Neither the May 2007 denial of service connection nor the July 2008 denial of the application to reopen referenced anxiety disorder, dysthymic disorder, or any psychiatric disorder other than PTSD.  Although anxiety disorder, dysthymic disorder, and PTSD are each psychiatric disorders that are rated under the general rating formula for mental disorders, see 38 C.F.R. § 4.130 (2014), they are different diseases.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  On the other hand, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  The Veteran was diagnosed with anxiety disorder and major depressive disorder prior to the July 2008 denial.  Consequently, his prior claim could have been construed to include anxiety disorder although the RO did not explicitly do so.  In keeping with the pro-claimant nature of VA's adjudication system, the Board will therefore consider whether an earlier effective date for anxiety disorder is warranted whether or not the April 9, 2010 statement is considered an application to reopen or a new claim.  National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013) (noting uniquely pro-claimant principles underlying the veterans' benefits system).

There is no question as to the nature of the other claims that were granted.  In May 2007, the RO denied entitlement to service connection for endometriosis, status post hysterectomy (also claimed as removal of uterus).  Although notified of this denial in a letter later that month, the Veteran neither appealed nor submitted new and material evidence within the one year appeal period, and this denial therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  There was no prior denial of a claim for a spine disorder.

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. §§ 3.400(r) (38 C.F.R. § 3.400(r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  In addition, once a formal claim for pension has been allowed, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  For evidence from a private physician or layperson, the evidence must be competent and show the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  These provisions apply when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

In this case, the Veteran and her attorney do not contend, that there was a pending claim for service connection for anxiety disorder or dysthymic disorder prior to April 9, 2010 or a claim for service connection for a gynecological disorder or spine disorder prior to May 7, 2010.  As noted, there were final denials of claims for service connection for PTSD and endometriosis in May 2007 and a final denial of an application to reopen a claim for PTSD in July 2008.  There is no document dated between these final denials and the claims that were granted that could be construed as a claim for entitlement to service connection for a psychiatric or gynecological disorder, and there is no VA hospitalization or examination report for these disabilities or evidence from a private physician or layperson meeting the criteria of 38 C.F.R. § 3.157.  Such entitlement was first shown in the July 2012 VA examination reports, in which there were positive nexus opinions as to anxiety disorder and service (and a lack of diagnosis of PTSD), and as to current gynecological disorders and service.

In addition, there was no document that could be construed as a claim for entitlement to service connection for  a spine disorder prior to the May 7, 2010 claim or that could be construed as a claim for entitlement to service connection for anxiety disorder or dysthymic disorder prior to the initial claim for entitlement to service connection for PTSD filed in April 2006.

The Veteran filed a claim for entitlement to pension in April 2000, indicating as nature and history of disabilities "heart condition - multiple heart attacks."  The RO granted the claim for pension in March 2001, based on review of January to February 2001 VA treatment records relating to heart disorders.  The Veteran next communication was a clam for entitlement to service connection for PTSD, heart disorders, and endometriosis, submitted in an April 2006 statement in support of claim (VA Form 21-4138).  The Veteran also submitted a May 2006 statement in support, in which she discussed her stressful experiences and endometriosis, but not a spine disability.  These claims were denied in the May 2007 rating decision noted above that became final.  The Veteran's next communication was her representative's September 2007 request to reopen the previously denied claim of entitlement to service connection for PTSD, and this application was denied in a July 2008 rating decision, which became final as discussed above.  The Veteran's next communications were her April and May 2010 claims that were ultimately granted in the July 2013 rating decision in which the RO assigned the effective dates challenged on this appeal.

None of the communications received prior to the May 2010 claim for service connection for a spine disorder indicated an intent to apply for such a benefit and none of the communications received prior to the April 2010 claim for PTSD indicated an intent to apply for such a benefit, other than those claims that were finally denied as indicated above.  Moreover, although there are extensive VA treatment records dated prior to May 7, 2010, and some private treatment records, there are no VA reports of examination or hospitalization for a psychiatric or spine disability or private treatment records or lay statements that meet the criteria of 38 C.F.R. § 3.157.  There is therefore no document dated prior to May 7, 2010 that could serve as the basis for an earlier effective date for the grant of service connection for compression fracture, L1.

For the foregoing reasons, whether the April 9, 2010 communication is considered a new claim or an application to reopen a previously filed claim, there is no basis under the applicable law or regulation warranting an effective date earlier than April 9, 2010 for anxiety disorder with dysthymic disorder.  There is also no basis under the applicable laws and regulations for an effective date earlier than May 7, 2010 for the grant of service connection for total abdominal hysterectomy with bilateral oophorectomy or compression fracture, L1.

The arguments of the Veteran and her attorney do not warrant a different result.  The Veteran essentially contended in her March 2013 notice of disagreement and elsewhere that she was entitled to an earlier effective date because her medical conditions were longstanding.  In the May 2013 letter brief in support of appeal, the Veteran's representative noted that the grant of service connection for total abdominal hysterectomy was based on new and material evidence, and that, "Logically and accordingly, her original claim, which was filed on May 11, 2007, should be reopened given that there is new and material evidence now justifying her claim."  As to the arguments of the Veteran, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2014).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  As to the attorney's argument, the May 11, 2007 rating decision was a final denial, after which an application to reopen was granted.  The April 2006 date of the claim that was denied in the final denial cannot serve as the basis for the effective date of the grant of service connection for this disability under general effective date principles for the reasons stated above, and the Veteran's attorney has not cited any exception to these principles.  To the extent that the Veteran and her attorney contend that the effective dates should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 2.400(b)(2)(ii), (r).

For the foregoing reasons, the preponderance of the evidence is against the claims for earlier effective dates for the grant of service connection for anxiety disorder with dysthymic disorder, total abdominal hysterectomy with bilateral salpingo-oophorectomy, and compression fracture, L1.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b).

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2007, the RO denied the Veteran's claim for entitlement to service connection for a heart disability.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The prior denial was based on the lack of evidence that the Veteran's diagnosed heart disability was related to her psychiatric disorder (for which entitlement to service connection had not been granted) or related to service.  The evidence received since the May 2007 denial includes the July 2012 VA psychiatric examiner's diagnosis of anxiety disorder, which indicated a possible association between her anxiety disorder and physical disorders.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for heart disability is warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Significantly, however, the supplementary information preceding revisions to criteria for evaluating endocrine system indicates that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities."  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Although not binding on the Board, here, where the Board has remanded the claim for entitlement to service connection for a heart disability, and elevated cholesterol would likely be considered in connection with such disability, the Board will not consider elevated cholesterol to be a separate disability for which service connection could be warranted.  The claim for entitlement to service connection for high cholesterol must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 9, 2010, for the grant of entitlement to service connection for anxiety disorder with dysthymic disorder, is denied.

Entitlement to an effective date earlier than May 7, 2010, for the grant of service connection for total abdominal hysterectomy with bilateral oophorectomy, is denied.

Entitlement to an effective date earlier than May 7, 2010, for the grant of entitlement to service connection for compression fracture, L1, is denied.

The application to reopen a claim for service connection for heart disability is granted.

Entitlement to service connection for high cholesterol is denied.


REMAND

As noted above, the Veteran's service treatment records are unavailable and VA's duty to assist is therefore heightened.  The Veteran has been granted entitlement to service connection for a spine disability based on her report of a helicopter crash injury in service.  In her lay statements, she also described sustaining a head injury in which she lost many of her teeth.  Given the Board's heightened duty to assist and the fact that service connection has been granted for disability due to a claimed injury to the back in the helicopter crash in which a head injury was also suffered, the Board finds that the low threshold has been met for indicating that current headaches, with which she has been diagnosed intermittently, or convulsions may be associated with service, warranting a VA examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, there is evidence showing a possible association between the Veteran's anxiety disorder and her physical disabilities, and VA's own regulatory documents have indicated a possible association between psychiatric disorders and heart disease.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004) (association between PTSD and cardiovascular disease in prisoners of war).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  A VA examination and opinion is therefore warranted on this question.  38 C.F.R. § 3.159(c)(4)(i)(C) (examination or opinion warranted where evidence indicates disability or symptoms may be associated with another service-connected disability).

Finally, VA treatment records reflect that in January 2005 the Veteran fractured her ankle and underwent surgery.  She continued to have problems with the ankle and underwent additional corrective procedures, and claims that she has additional disability due to negligent surgery and treatment of her right ankle by VA.  The Court has recently held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013). The Board finds that the Veteran has met this low threshold and is entitled to an opinion on whether negligent VA treatment was the proximate cause of additional right ankle disability.   It should also be opined as to whether any additional disability was due to an event that was not reasonably foreseeable

Accordingly, the claims for entitlement to service connection for headaches, convulsions, heart disability, and entitlement to compensation under 38 U.S.C.A. § 1151 are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any headache or convulsion related disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current disabilities related to headaches or convulsions.  Then, the examiner should state whether it is as least as likely as not (50 percent probability or more) that any such disability is related to the Veteran's service, including the helicopter crash she has described.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, particularly here where the STRs are unavailable.

2.  Schedule the Veteran for a VA examination as to the etiology of her heart disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current heart disability is either (a) caused or (b) aggravated, by her service-connected anxiety disorder with dysthymic disorder.  The examiner should specifically comment on the VA documents cited above indicating an association between PTSD and heart disease. 
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

3.  Arrange for an appropriate physician to review the appellant's VA claims file and provide an opinion as to whether VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault in treating the Veteran's right ankle fracture resulted in additional disability of the ankle.  The examiner should also opine as to whether the proximate cause of any additional disability was an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for headaches, convulsions, and heart disability, and the claim for entitlement to compensation under 38 U.S.C.A. § 1151.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


